

116 SRES 773 ATS: Congratulating the Los Angeles Dodgers for winning the 2020 Major League Baseball World Series.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 773IN THE SENATE OF THE UNITED STATESNovember 12, 2020Mrs. Feinstein (for herself and Ms. Harris) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Los Angeles Dodgers for winning the 2020 Major League Baseball World Series.Whereas, on October 27, 2020, the Los Angeles Dodgers (referred to in this preamble as the "Dodgers") defeated the American League Champions, the Tampa Bay Rays, by 3–1 to win the 2020 Major League Baseball World Series in 6 games;Whereas this marks the seventh World Series championship for the Dodgers franchise and their 6th title since City Council Member Rosalind Wyman helped bring the Dodgers to Los Angeles in 1958;Whereas, during the 2020 playoffs, the Dodgers defeated the Milwaukee Brewers, the San Diego Padres, the Atlanta Braves, and the Tampa Bay Rays en route to winning the World Series;Whereas after being down 3 winning games to 1 loss in the 2020 National League Championship Series to the Atlanta Braves, the Dodgers showed true heart and grit by coming back to win the series;Whereas the Dodgers have won the National League pennant in 3 of the last 4 years;Whereas the Dodgers completed the shortened 2020 regular season with an impressive overall record of 43–17 to finish first in the National League West Division and with the best regular season record in baseball;Whereas the opponent of the Dodgers in the 2020 World Series, the Tampa Bay Rays, showed true sportsmanship and respect for the game;Whereas every member of the 2020 Dodgers roster played a key part in winning a World Series during this unprecedented season, including—(1)Pedro Baéz;(2)Austin Barnes;(3)Matt Beaty;(4)Cody Bellinger;(5)Mookie Betts;(6)Walker Buehler;(7)Dylan Floro;(8)Tony Gonsolin;(9)Victor González;(10)Brusdar Graterol;(11)Enrique Hernández;(12)Kenley Jansen;(13)Joe Kelly;(14)Clayton Kershaw;(15)Adam Kolarek;(16)Dustin May;(17)Max Muncy;(18)Jake McGee;(19)Joc Pederson;(20)AJ Pollock;(21)Edwin Ríos;(22)Corey Seager;(23)Will Smith;(24)Chris Taylor;(25)Blake Treinen;(26)Justin Turner;(27)Julio Urías; and(28)Alex Wood;Whereas Dodgers shortstop Corey Seager— (1)was named Most Valuable Player for the 2020 World Series; and (2)batted .400 with 2 home runs, 5 runs batted in, and 6 walks; Whereas Dodgers ace pitcher Clayton Kershaw finished the 2020 postseason with a 2.93 earned run average in 5 starts, including going 2–0 in the World Series with a 2.31 ERA;Whereas first-year Dodger Mookie Betts played a central role in the 2020 World Series victory for the Dodgers, including hitting a home run and scoring the go-ahead run in Game 6;Whereas the City of Los Angeles is now Titletown, USA after winning both the 2020 World Series and the 2020 National Basketball Association Championship only 16 days apart;Whereas Dodgers legend and the voice of baseball Vin Scully said it best: What a year. What a season. What a team.; andWhereas Dodgers fans never stopped supporting the team throughout the unprecedented 2020 pandemic season, playing a key role in motivating their team to victory: Now, therefore, be itThat the Senate—(1)congratulates the Los Angeles Dodgers for winning the 2020 Major League Baseball World Series;(2)recognizes the unprecedented nature of the 2020 baseball season and the commitment of the Los Angeles Dodgers to bringing the Commissioner's Trophy to Los Angeles; and(3)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)the chairman and controlling owner of the Los Angeles Dodgers, Mark Walter;(B)the president of the Los Angeles Dodgers, Stan Kasten; and(C)the manager of the 2020 Los Angeles Dodgers, Dave Roberts. 